Citation Nr: 1612431	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  15-03 759A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to June 1979.  The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Appellant appeared at a Travel Board hearing before the undersigned in December 2015.

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

The Board finds that further development of this appeal is needed before a determination may be made.

Substitution

At the time of the Veteran's death, he had two pending claims not yet on appeal: entitlement to service connection for bilateral hearing loss and entitlement to service connection for back pain.  The appellant filed a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in January 2014, within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  "Substitution" would allow the appellant to be substituted as the claimant for the purpose of processing pending claims or pending appeals to completion.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(g)(1)(i).  Since the determination of whether someone is an eligible substitute is an issue that can be appealed to the Board, the AOJ must make the initial substitution eligibility determination and must provide written notice to the appellant of that decision.  38 C.F.R. §§ 3.102(b) and (f), 3.1010(e).  The Board finds that the record does not contain a substitution determination letter, and therefore these two pending claims are remanded to the AOJ so that such a letter may be issued.

Cause of Death

The Veteran's September 2013 death certificate showed acute or chronic respiratory failure, due to acute or chronic diastolic heart failure, due to chronic obstructive pulmonary disorder (COPD), with pneumonia also contributing to the death.  At the December 2015 hearing, the Appellant put forth two theories of entitlement regarding her claim for entitlement to service connection for the cause of the Veteran's death.

First, it was alleged that the Veteran's diastolic heart disease is considered "ischemic heart disease" and therefore should be entitled to presumptive service connection due to exposure to herbicides while serving in the Republic of Vietnam (RVN).  See 38 C.F.R. § 3.309.  The Appellant also testified that the Veteran had set foot on land in RVN to rescue refugees and that he had also served on ships that entered the inland water of RVN.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008); 38 C.F.R. § 3.307(a)(6)(iii).  Given this testimony, the Board finds that the AOJ should obtain the Veteran's military personnel records, to include any ship logs, and develop the allegation of herbicide exposure consistent with VA's Adjudication Procedure Manual (M21).  

Second, the Appellant alleged that the Veteran's colon cancer - a diagnosis of which is shown in his medical records - aggravated/hastened the Veteran's heart disease, and that the colon cancer was caused by exposure to ionizing radiation during Operation Castle.  See 38 C.F.R. §§ 3.311, 3.312(a) and (c).  On remand, the AOJ should also develop this allegation of ionizing radiation exposure consistent with the M21.

After development of exposure to herbicide and ionizing radiation, the AOJ must obtain a VA medical opinion to assist in determining the nature and etiology of the diseases that may have caused or contributed to the Veteran's death.

Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Substitution Determination Letter.  A copy of this letter must be associated with the claims file.

2.  Obtain the Veteran's military personnel records, to include any available ship logs.

3.  Develop the allegations of exposure to herbicides in the Republic of Vietnam and exposure to ionizing radiation during Operation Castle in accordance with the M21.

4.  After such development is completed, obtain a VA medical opinion by a physician on the nature and etiology of the diseases that may have resulted in the Veteran's death.

The physician is asked to answer the following questions:

a)  Is acute or chronic diastolic heart failure considered ischemic heart disease?

b)  For each disease listed on the Veteran's death certificate, to include acute or chronic respiratory failure, acute or chronic diastolic heart failure, chronic obstructive pulmonary disorder (COPD), and pneumonia, the surgeon is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset in or is otherwise related to the Veteran's active military service.

c)  Is it at least as likely as not that the Veteran's colon cancer is related to his active military service?  Is it at least as likely as not that the colon cancer contributed to his cause of death, to include accelerating the diastolic heart failure?

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

Generally, minor disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death.  

Diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused the death.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, it must be considered whether any disease or disability may have accelerated the cause of death.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered and discussed in the rationale, to include that Veteran and the appellant's lay statements.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




